Citation Nr: 0824310	
Decision Date: 07/21/08    Archive Date: 07/30/08

DOCKET NO.  06-34 854	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Whether new and material evidence has been submitted that is 
sufficient to reopen a claim of entitlement to service 
connection for the cause of the veteran's death.


ATTORNEY FOR THE BOARD

S. Coyle, Associate Counsel







INTRODUCTION

The veteran served on active duty from December 1941 to 
December 1945, and was a prisoner of war from May to December 
of 1942.  The appellant is the veteran's widow. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2006 rating decision by the 
Manila, Republic of the Philippines, Regional Office (RO) of 
the Department of Veterans Affairs (VA), which denied 
entitlement to the benefit currently sought on appeal.

This appeal is being REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the appellant if further action is required.  


REMAND

During the pendency of this appeal the U.S. Court of Appeals 
for Veterans Claims (Court) issued a decision indicating that 
38 U.S.C.A. § 5103(a) notice for a Dependency and Indemnity 
Compensation (DIC) case must include: (1) a statement of the 
conditions, if any, for which a veteran was service-connected 
at the time of his death; (2) an explanation of the evidence 
and information required to substantiate a DIC claim based on 
a previously service-connected condition; and (3) an 
explanation of the evidence and information required to 
substantiate a DIC claim based on a condition not yet 
service-connected.  See Hupp v. Nicholson, 21 Vet. App. 342 
(2007).  

Also recently, the Court has clarified VA's duty to notify in 
the context of claims to reopen.  With respect to such 
claims, VA must both notify a claimant of the evidence and 
information that is necessary to reopen the claim and notify 
the claimant of the evidence and information that is 
necessary to establish entitlement to the underlying claim 
for the benefit that is being sought.  To satisfy this 
requirement, the Secretary is required to look at the bases 
for the denial in the prior decision and to provide the 
claimant with a notice letter that describes what evidence 
would be necessary to substantiate those elements required to 
establish service connection that were found insufficient in 
the previous denial.  Kent v. Nicholson, 20 Vet. App. 1 
(2006).  

Correspondence furnished in January 2006 in the present case 
notifies the appellant of the evidence and information that 
is necessary to reopen the cause of death claim.  However, 
the letter does not inform her of the evidence and 
information that is necessary to establish entitlement to the 
underlying claim for the benefit that is being sought (e.g., 
the de novo claim for service connection for the cause of the 
veteran's death).  Kent v. Nicholson, 20 Vet. App. 1 (2006).  
In this regard, the Board notes that the January 2006 
document also does not provide an explanation of the evidence 
and information required to substantiate this cause of death 
claim based on a condition not yet service-connected.  See 
Hupp v. Nicholson, 21 Vet. App. 342 (2007).  

Accordingly, the case is REMANDED for the following action:

1.  Send the appellant a corrective VCAA 
notice under 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) with regard to the 
issue of whether new and material 
evidence has been received sufficient to 
reopen a previously denied claim for 
service connection for the cause of the 
veteran's death.  The letter should 
include a discussion of the basis of the 
last prior final denial of service 
connection for the cause of the veteran's 
death and of the evidence and information 
necessary to establish entitlement to the 
underlying (e.g., de novo) claim for 
service connection for the cause of the 
veteran's death, in accordance with the 
requirements of Kent, supra.  In 
addition, the letter should include an 
explanation of the evidence and 
information required to substantiate a 
cause of death claim based on a condition 
not yet service-connected, in accordance 
with the criteria set forth in Hupp, 
supra.  

2.  After the development requested above 
has been completed, the record should 
again be reviewed.  If the claim remains 
denied, the appellant should be issued a 
supplemental statement of the case on the 
issue and given an opportunity to 
respond.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).  


_________________________________________________
THERESA M. CATINO
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).  
 
